Detailed Action

Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 18 is objected to because of the following informalities: in claim 18, line 2, the phrase “circulates though” should be changed to “circulates through”; in claim 29, “interphase” should be changed to “interface”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 24 and 25 recite the limitation "the liquid flow".  There is insufficient antecedent basis for this limitation in the claim.  Claim 25 also mentions “said undulations”.  There is insufficient antecedent basis for this limitation in the claim
Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 20 recites “for example by means of mechanical actuation and/or rotation of permanent magnets or by increasing and/or decreasing the current in an electromagnet” in lines 6-8.  However, 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 17-20, 25, 29-31 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bessho (US20180100492), Examiner relying upon its foreign application priority of JP2016-199212.
Claim 17:  Bessho discloses a device (Fig. 1) comprising at least one circulating zone (Fig. 1, note zone within heating section/magnetic field application) and at least one fluid comprising at least one more-paramagnetic liquid (Fig. 1, “magnetic fluid”) and at least one less-paramagnetic liquid (paragraph 91) forming a liquid-liquid interphase (Fig. 1, note bubbles provided interface), said device comprising at least one element (Fig. 1, “magnetic field application”) generating, in said circulating zone, a magnetic field, wherein said less-paramagnetic liquid is surrounded by said more-paramagnetic liquid in the circulating zone (Fig. 1) and wherein said less-paramagnetic liquid circulates in said circulating zone without contact with a solid wall (Fig. 1, note central bubble that has no contact with a solid wall).
Claim 18:  Bessho further discloses that said less-paramagnetic liquid circulates through said more-paramagnetic liquid in said circulating zone (Fig. 1).
Claim 19:  Bessho further discloses that said magnetic field is theoretically null along the centre of the cross-section of the circulating zone (Fig. 1).  
Claim 20:  Bessho further discloses that said element generating a magnetic field is selected from the group consisting of permanent or electropermanent magnets, 4Docket No. 0512-2034electromagnets (30), magnetised soft magnets, and any combination thereof, where additionally, the field strength and/or orientation can be time dependent (see paragraph 55, Examiner noting that initialization of the magnetic field applicator will exhibit magnetic field strength change during start-up).
Claim 25:  Bessho further discloses that said device comprises an undulated liquid-liquid interface (Fig. 1, note smooth bubble interface), where said undulations can move in the liquid flow direction to circulate said fluid in said circulating zone (Fig. 1).
Claim 29:  Bessho discloses a method comprising circulating at least one less-paramagnetic liquid (Fig. 1, paragraph 91) inside one or more circulating zones of a device comprising at least one circulating zone (note zone within heating section/magnetic field application) and at least one more-paramagnetic liquid (Fig. 1, “magnetic fluid”) in said circulating zone, said device comprising at least one element (Fig. 1, “magnetic field application”) generating, in said circulating zone, a magnetic field, wherein said less-paramagnetic liquid is introduced in a circulating zone (Fig. 1), said less-paramagnetic liquid circulating in said circulating zone comprising at least one more-paramagnetic liquid (Fig. 1), thereby forming a liquid-liquid interphase with said more-paramagnetic liquid (note interface between air bubble and magnetic fluid in Fig. 1), wherein said less-paramagnetic liquid is surrounded by said more-paramagnetic liquid in the circulating zone (Fig. 1).
Claim 30:  Bessho further discloses that the device comprises at least one circulating zone (note zone within heating section/magnetic field application) and at least one fluid comprising at least one more-paramagnetic liquid (Fig. 1, “magnetic fluid”) and at least one less-paramagnetic liquid (Fig. 1, paragraph 91) forming a liquid-liquid interphase (Fig. 1), said device comprising at least one element (5/7/9/11) generating, in said circulating zone, a magnetic field, wherein said less-paramagnetic liquid is surrounded by said more- paramagnetic liquid in the circulating zone and wherein said less-paramagnetic liquid circulates in said circulating zone without contact with a solid wall (Fig. 1).  
Claim 31:  Bessho further discloses a method comprising circulating at least one less-paramagnetic liquid (Fig. 1, paragraph 91) inside one or more more-paramagnetic liquids (Fig. 1, “magnetic fluid”), wherein method comprising generating a magnetic field (via Fig. 1, “magnetic field application”) providing a liquid-liquid interface configuration (note interface between air bubble and magnetic fluid in Fig. 1) wherein said less-paramagnetic liquid is surrounded by said more-paramagnetic liquid (Fig. 1).
Claim(s) 17-22, 24-25 and 29-33 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Huber (DE19641737A1, Examiner relying upon its English Machine Translation “EMT” for purposes of this rejection).
Claim 17:  Huber discloses a device (Fig. 1) comprising at least one circulating zone (note zone 3, paragraph 4, Examiner noting that the magnetic fluid and free-floating free space can circulate locally with the enclosure to maintain the free space 15 in a certain position) and at least one fluid comprising at least one more-paramagnetic liquid (13, paragraph 20) and at least one less-paramagnetic liquid (15, paragraph 20) forming a liquid-liquid interphase, said device comprising at least one element (5/7/9/11) generating, in said circulating zone, a magnetic field, wherein said less-paramagnetic liquid is surrounded by said more-paramagnetic liquid in the circulating zone (Fig. 1) 
Claim 18:  Huber further discloses that said less-paramagnetic liquid circulates through said more-paramagnetic liquid in said circulating zone (Fig. 1, paragraphs 4 and 9, Examiner noting that such local circulation will occur as the less-paramagnetic liquid shifts around in position and is returned to its predetermined position).
Claim 19:  Huber further discloses that said magnetic field is theoretically null along the centre of the cross-section of the circulating zone (paragraph 4, note central area in which the “sum of the magnetic forces become zero”).  
Claim 20:  Huber further discloses that said element generating a magnetic field is selected from the group consisting of permanent or electropermanent magnets (see paragraph 5), 4Docket No. 0512-2034electromagnets (paragraph 23), magnetised soft magnets, and any combination thereof, where additionally, the field strength and/or orientation can be time dependent (see paragraph 24, Examiner noting that as temperature changes with respect to time, the magnetic field strength can change).
Claim 21:  Huber further discloses that said device comprises a multipolar configuration of N magnets with N equal or greater than 2 or equal or greater than 3, N representing the number of magnets (Fig. 1, note 5/7/9/11, note paragraph 19).
Claim 22:  Huber further discloses that that said elements generating a magnetic field comprises a quadrupole (note four corner magnets in Fig. 1).
Claim 24:  Huber further discloses that said device comprises a movable pinching point in said circulating zone (the movable pinching point is the center of the magnetic fluid’s envelope surrounding the less paramagnetic fluid and which can vary 
Claim 25:  Huber further discloses that said device comprises an undulated liquid-liquid interface (Fig. 1, Examiner noting smooth interface between 13/15), where said undulations can move in the liquid flow direction to circulate said fluid in said circulating zone (Examiner noting that the smooth envelope formed between 13/15 will adjust with positional variations).
Claim 29:  Huber discloses a method comprising circulating at least one less-paramagnetic liquid (15, paragraph 20) inside one or more circulating zones of a device comprising at least one circulating zone (note zone 3, paragraph 4, Examiner noting that the magnetic fluid and free-floating free space can circulate locally with the enclosure to maintain the free space 15 in a certain position) and at least one more-paramagnetic liquid (13, paragraph 20) in said circulating zone, said device comprising at least one element (5/7/9/11) generating, in said circulating zone, a magnetic field, wherein said less-paramagnetic liquid is introduced in a circulating zone (paragraph 20), said less-paramagnetic liquid circulating in said circulating zone comprising at least one more-paramagnetic liquid (Fig. 1, Examiner noting local circulation via positional variation, see paragraph 21), thereby forming a liquid-liquid 6Docket No. 0512-2034interphase with said more-paramagnetic liquid (note interface between 13/15), 
Claim 30:  Huber further discloses that the device comprises at least one circulating zone (note zone 3, paragraph 4, Examiner noting that the magnetic fluid and free-floating free space can circulate locally with the enclosure to maintain the free space 15 in a certain position) and at least one fluid comprising at least one more-paramagnetic liquid (13, paragraph 20) and at least one less-paramagnetic liquid (15, paragraph 20) forming a liquid-liquid interphase (Fig. 1), said device comprising at least one element (5/7/9/11) generating, in said circulating zone, a magnetic field, wherein said less-paramagnetic liquid is surrounded by said more- paramagnetic liquid in the circulating zone and wherein said less-paramagnetic liquid circulates in said circulating zone without contact with a solid wall (Fig. 1).  
Claim 31:  Huber further discloses a method comprising circulating at least one less-paramagnetic liquid (15, paragraph 20) inside one or more more-paramagnetic liquids (13, paragraph 20), wherein method comprising generating a magnetic field (via 5/7/9/11) providing a liquid-liquid interface configuration wherein said less- paramagnetic liquid is surrounded by said more-paramagnetic liquid (Fig. 1).
Claim 32:  Huber further discloses that said element generating, in said circulating zone, a magnetic field generates a variation in the magnetic field see paragraph 24, Examiner noting that as temperature changes with respect to time, the magnetic field strength can change) thereby circulating the less-paramagnetic liquid in the circulating zone.  
Claim 33:  Huber further discloses that said element generating, in said circulating zone, a magnetic field generates a variation in the magnetic field see paragraph 24, Examiner noting that as temperature changes with respect to time, the magnetic field strength can change) thereby circulating the less-paramagnetic liquid in the circulating zone.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 23 and 26-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huber (DE19641737A1) in view of Phillips (US 9,551,706).
Claim 23:  Huber discloses the previous limitations but is not explicit about said device being a microfluidic device.  However, Phillips teaches using a similar device in microfluidic systems (see col. 2, lines 10-12).  It would have been obvious before the effective filing date of the invention to miniaturize the device of Huber like that taught by Phillips in order to provide the same functionality with fewer materials.  Further it would have been obvious matter of design choice to miniaturize the device of Huber, since such a modification would have involved a mere change in the size of a component.  A change is size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237, (CCPA 1955).
Claim 26:  Huber discloses the previous limitations but is not explicit about said less-paramagnetic liquid is a diamagnetic liquid.  However, Phillips teaches using a similar device using diamagnetic materials (see col. 1, lines 53-54 and col. 2, lines 15-18).  It would have been obvious before the effective filing date of the invention to utilize diamagnetic material in Huber like that taught by Phillips in order to enhance the separation of substances contained in the device of Huber.  
Claim 27:  Huber discloses the previous limitations but is not explicit about said less-paramagnetic liquid is a biological fluid (col. 25, lines 6-8) or a fluid including a suspension of biological cells in a liquid medium.  However, Phillips teaches a similar apparatus which uses a biological fluid/cells (see col. 2, lines 1-3, 10-11).  It would have been obvious before the effective filing date of the invention to utilize biological material in Huber like that taught by Phillips in order to aid in the identification of biological substances.
Claim 28:  Huber discloses the previous limitations but is not explicit about said device comprises an organic paramagnetic liquid.  However, Phillips teaches a similar apparatus which uses an organic paramagnetic liquid (col. 25, lines 6-8).  It would have been obvious before the effective filing date of the invention to utilize organic material in Huber like that taught by Phillips in order to aid in the identification of organic substances.

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 469-295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHAN C ZOLLINGER/Primary Examiner, Art Unit 3746